Citation Nr: 1225433	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-28 934	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in a January 12, 2007 Board of Veterans' Appeals (Board) decision that dismissed previously filed motions alleging clear and unmistakable error in Board decisions dated November 23, 1977, October 5, 1994, and December 16, 1997.


REPRESENTATION

Moving party represented by:  Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Board notes that the issue of entitlement to service connection for paresthesia been raised by the record, specifically in an April 2011 submission from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' Appeals (Board) in February 2010 seeking the Board's review of a January 2007 Board decision to determine whether that decision involved clear and unmistakable error (CUE).  In the January 2007 decision, the Board dismissed the Veteran's motions asserting CUE in Board decisions dated November 23, 1977, October 5, 1994, and December 16, 1997.

2.  The Board received notice on June 26, 2012 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the January 2007 Board decision which dismissed the Veteran's motions asserting CUE in Board decisions dated November 23, 1977, October 5, 1994, and December 16, 1997 to determine whether that January 2007 decision involved clear and unmistakable error should be dismissed.  38 C.F.R. § 20.1404(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2011), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


